Citation Nr: 0910864	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In July 2006, the Veteran withdrew his request for a Travel 
Board hearing.  See 38 C.F.R. § 20.704(e) (2008).

In a December 2006 rating decision, the RO increased the 
rating for the Veteran's service-connected degenerative disc 
disease of the lumbar spine to 20 percent, effective November 
15, 2006.  In a July 2007 rating decision, the RO granted an 
earlier effective date of September 13, 2005 for the 20 
percent rating for the Veteran's service-connected 
degenerative disc disease of the lumbar spine.  However, as 
these decisions do not represent a total grant of benefits 
sought on appeal, the claim for an increased rating remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's degenerative disc disease of the lumbar spine 
is characterized by pain and flexion limited to 40 degrees at 
worst (when considering complaints of pain) with occasional 
radiating pain, and has not been productive of ankylosis of 
the entire thoracolumbar spine.  In addition, there is no 
clinical evidence that the Veteran's low back disability has 
resulted in any incapacitating episodes requiring bed rest 
prescribed by a physician, or motor or sensory impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in an October 2005 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim for an increased rating, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The letter advised the Veteran to submit 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity, and additional disablement caused by his 
disability.  A March 2006 letter informed the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the symptoms have 
on his employment and daily life, and provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The case 
was last adjudicated in October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA medical records, and VA examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In addition, the June 2006 
Statement of the Case, and the December 2006, January 2008, 
and October 2008 Supplemental Statements of the Case provided 
relevant rating criteria for evaluating his disability.  The 
Veteran was an active participant in the claims process by 
responding to notices and by providing argument regarding his 
claim.  Thus, he was provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury 
to the Veteran.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for degenerative disc disease 
of the lumbar spine.  In a May 1999 rating decision, the RO 
granted service connection for degenerative joint disease, 
L5-S1 with protrusion of L3-S1 discs, and assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective January 7, 1999.  Effective September 26, 2003, VA 
revised the criteria for rating general diseases and injuries 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The 
Veteran filed his current increased rating claim in September 
2005.  In a December 2006 rating decision, the RO rephrased 
the issue and granted an increased rating for degenerative 
disc disease of the lumbar spine, assigning a 20 percent 
rating, effective November 15, 2006.  In a July 2007 rating 
decision, the RO granted an earlier effective date of 
September 13, 2005 for the 20 percent rating for the 
Veteran's degenerative disc disease of the lumbar spine.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  Note (1) provides that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Alternatively, the Veteran's lumbar spine condition can be 
evaluated pursuant to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, which 
provides that the following ratings will apply.  A 20 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Note (1) states 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

Turning to the evidence, the Veteran underwent a VA spine 
examination in March 2006.  On that occasion, he complained 
of constant pain in his low back radiating into both 
buttocks, with such pain being moderate in severity.  It was 
noted that he had no associated incontinence or systemic 
symptoms.  The Veteran denied any flare-ups of pain, and it 
was noted that he had had no incapacitating episodes in the 
past 12 months.  He did not use any assistive devices, though 
he did limp on his left leg.  His posture was normal and he 
had no scoliosis.  Examination revealed tenderness in the 
right lumbar area, but this did not additionally limit his 
joint function.  He had painful motion of the back, but 
without fatigue, weakness, lack of endurance, or 
incoordination.  Neurological testing showed that the Veteran 
was unable to walk on his heels or toes, but that his legs 
were neurologically normal.  Upon clinical examination, it 
was concluded that he did not have radiculopathy.

Accompanying March 2006 X-rays of the lumbosacral spine 
showed no significant disc space narrowing or significant 
hypertrophic change, and an attempt at lumbarization at S1 
was shown to be simply an anatomical variant.  An 
accompanying March 2006 MRI study of the lumbar spine showed 
left far lateral bulging of the disc at L3-L4 and a small 
central protrusion impressing on the thecal sac at L4-L5, but 
no spinal stenosis or foraminal narrowing were shown.

An April 2006 addendum to the March 2006 examination report 
noted that range of motion for the Veteran's thoracolumbar 
spine measured 80 degrees of forward flexion, 25 degrees of 
extension, 25 degrees of left lateral flexion, 30 degrees of 
right lateral flexion, 60 degrees of left rotation, and 70 
degrees of right rotation.

An April 2006 VA treatment record noted the Veteran's chronic 
low back pain, but reflected that he did not have any lower 
extremity numbness or weakness or bowel or bladder 
incontinence, and neurological testing yielded normal 
results.  A July 2006 VA treatment record noted that the 
Veteran had constant back pain radiating to his buttocks and 
that the Veteran walked with an antalgic gait, but 
neurological testing yielded normal results.  A September 
2006 VA treatment record noted that the Veteran's active 
range of motion of his low back showed moderate loss with 
flexion, bilateral lateral flexion, and bilateral rotation, 
and major loss with extension, but no specific measurements 
were provided.

The Veteran underwent another VA spine examination in 
November 2006.  On 
that occasion, he complained of constant pain in his low 
back.  The Veteran denied any flare-ups of pain, and it was 
noted that he had had no incapacitating episodes in the past 
12 months.  Repetitive motion was noted to increase his back 
pain.  He 
also reported increased fatigue and lack of endurance, but no 
instability or incoordination.  He walked with a slight limp.  
Examination revealed tenderness 
of the lumbar spine on palpation without spasm.  Range of 
motion for the thoracolumbar spine measured 40 degrees of 
forward flexion (at which point he stopped with pain), 20 
degrees of extension (with pain), 20 degrees of left lateral 
flexion, 20 degrees of right lateral flexion, 20 degrees of 
left rotation, and 20 degrees of right rotation.  The Veteran 
reported pain radiating down into his buttocks with these 
lateral flexion and rotation movements.  However, with 
repetitive motion, there was no change in his ranges of 
motion, coordination, fatigue, endurance, or pain levels.  
Neurological testing showed that the Veteran could not stand 
on his heels and toes to walk, and he had no reflexes in his 
left ankle, but otherwise the testing yielded negative 
findings.  The Veteran was diagnosed with lumbosacral disc 
disease at L3-4 and L4-5 with chronic pain.

A December 2006 VA treatment record showed that the Veteran 
had a normal gait, and neurological testing yielded normal 
results.  Later in December 2006, a VA treatment record 
reflected the Veteran's complaints of low back pain radiating 
to his right lower extremity, but showed no bowel or bladder 
dysfunction.  His low back range of motion was noted to be 
very limited in flexion, extension, and rotation.  Despite an 
assessment of chronic low back pain secondary to lumbar 
degenerative disc disease with associated right lower 
extremity radicular symptoms following the L5-S1 
distribution, neurological testing on this occasion yielded 
normal results.

A March 2007 VA treatment record reflected the Veteran's 
complaints of low back pain radiating to both legs (with the 
right worse than the left).  The Veteran reported no bowel or 
bladder incontinence.  His gait was slow with guarding of the 
low back, and trunk range of motion was moderately to 
severely limited with lumbosacral pain, but no leg pain.  
Neurological testing did not yield any significant results.

A September 2007 VA treatment record reflected the Veteran's 
complaints of low back pain radiating to his left buttocks.

The Veteran underwent another VA spine examination in January 
2008.  On that occasion, he complained of low back pain and 
spasm.  Specifically, he reported that standing for long 
periods of time produced a throbbing ache, that he 
experienced a constant dull ache when lying down, and that 
his back pain interfered with his sex life.  It was noted he 
works as a police officer for a city Police Department, but 
has a desk job.  He reported that over the last year he has 
lost fifteen days of work.  He denied no numbness, weakness, 
or bowel or bladder incontinence.  The Veteran also denied 
any flare-ups of pain, and it was noted that he had had no 
incapacitating episodes in the past 12 months.  He reported 
occasionally using a lumbosacral lordosis, but otherwise he 
did not use any assistive devices, and he had a slight 
limping gait.  

Examination revealed tenderness in the lower lumbar 
paraspinous muscles without spasm.  Range of motion for the 
thoracolumbar spine measured 45 degrees of forward flexion 
(with pain throughout), 10 degrees of extension (with pain 
throughout), 10 degrees of left lateral flexion (with pain 
throughout), and 10 degrees of right lateral flexion (with 
pain throughout).  Left and right rotation could not be 
measured due to pain.  There were no additional limitations 
following repetitive use other than increased pain, and his 
spine function was not affected by any incoordination, 
fatigue, weakness, or lack of endurance.  Neurological 
testing yielded negative findings, other than indicating that 
sensation was decreased in all dermatomes in no dermatomal 
pattern.  The Veteran was diagnosed with myofascial lumbar 
syndrome secondary to bulging and protruding lumbar discs.

The Veteran underwent a VA foot examination in April 2008.  
On that occasion, he reported having pain in his low back 
which radiated to his left leg.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's degenerative disc disease of 
the lumbar spine is appropriately evaluated as 20 percent 
disabling for the entire period of claim.  The objective 
findings of record do not reflect evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less, or 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  In addition, there is no clinical evidence that the 
Veteran's low back disability has resulted in any 
incapacitating episodes requiring bed rest prescribed by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

The Veteran's forward flexion of the thoracolumbar spine has 
been shown to be, at worst, 40 degrees when considering 
complaints of pain.  Thus, even considering the Veteran's 
subjective complaints of pain, the medical evidence of record 
does not support any additional limitation of motion in 
response to repetitive motion that would support an 
evaluation in excess of the 20 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board acknowledges 
the Veteran's intermittent complaints of radiating pain into 
his buttocks and bilateral lower extremities.  However, as 
outlined above, neurological testing consistently yielded 
normal results, and the Veteran was found to have no sensory 
deficits.  Therefore, the medical evidence of record fails to 
show that the Veteran's low back disability has been 
productive of any objective neurological abnormalities.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).

The Board has also considered whether the Veteran's 
degenerative disc disease of the lumbar spine presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In summary, the record does not show persistent symptoms that 
more nearly approximate the criteria for an evaluation higher 
than 20 percent at any time since the date of claim on 
September 13, 2005.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


